Nott, J.,
delivered the opinion of the court:
The defendant has set up certain matters by way of counterclaim, and the claimant has filed a replication averring, first, that the same matters have heretofore been set up in certain other actions between the same parties now pending in this court; and, second, that they have likewise been set up in another action between the same parties now pending in the supreme court of the District of Columbia. The defendant has demurred to each replication.
The cases cited upon the hearing depend so much upon local law and local practice that we do not regard them as furnishing a binding authority for the peculiar jurisdictional conditions of this and similar cases. Nevertheless, the general principle which governs or should govern in such cases is this: That on the one hand a court will not allow a defendant to be deprived of his defense because it is already pleaded in a foreign jurisdiction where it may never avail him anything, and on the other hand, that a court will not allow a defendant to set up within its own jurisdiction the same defense over and over again, and thereby, perhaps, defeat or suspend a dozen distinct actions when rightfully it should constitute a defense for only one.
Applying that principle here, we think that the peculiarities of this court’s jurisdiction of these cases against the District of *220Columbia are sucb that a matter pending in a court of tbe District must be regarded as pending in a foreign jurisdiction. As to suits pending in this court, we think that a claimant should not be harassed twice by the same subject-matter of defense, and that the defendant must elect in which suit it shall be pleaded. But the court will recognize the fact that the purpose of the statute is to secure substantial justice for the parties, and it will not allow a claimant to obtain an undue advantage by pressing to trial a suit in which there is no defense, and hindering or delaying one in which the defendant has set up a cross-action or counter-claim. •
As to the first replication demurred to, the judgment of the court is that the demurrer be overruled; as to the second replication demurred to, the judgment of the court is that the demurrer be sustained.